25 F. Supp. 2d 366 (1998)
E.I. DUPONT DE NEMOURS & COMPANY, Hoechst Celanese Corporation and ICI Americas Inc., Plaintiffs,
v.
UNITED STATES, Defendant,
SKC Limited and SKC America, Inc.; Cheil Synthetics, Inc. and Samsung America, Inc; STC Corporation, STC of America, Inc. and American Tape Company; Kolon Industries, Inc., Defendant-Intervenors.
Slip Op. 98-158 No. 95-09-01216.
United States Court of International Trade.
November 23, 1998.

JUDGMENT
TSOUCALAS, Senior Judge.
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration's (Commerce) Final Results of Redetermination Pursuant to Court Remand, E.I DuPont de Nemours & Company v. United States, Slip Op. 98-35, March 26, 1998, Court No. 95-09-01216 ("Remand Results"), filed June 26, 1998, and upon finding that Commerce complied with the Court's remand, hereby
ORDERS that the Remand Results are affirmed in their entirety; and further
ORDERS that, no comments to the Remand Results having been received and all other issues having been decided, this case is dismissed.